UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the quarterly period ended June 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:1-6314 Tutor Perini Corporation (Exact name of registrant as specified in its charter) MASSACHUSETTS 04-1717070 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15, SYLMAR, CALIFORNIA 91342-1093 (Address of principal executive offices) (Zip code) (818) 362-8391 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filerx Non-Accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox The number of shares of Common Stock, $1.00 par value per share, of the registrant outstanding at August 2, 2011 was 47,286,104. TUTOR PERINI CORPORATION AND SUBSIDIARIES INDEX Page Number Part I. - Financial Information: Item 1. Financial Statements Consolidated Condensed Balance Sheets –June 30, 2011 (unaudited) and December 31, 2010 (unaudited) 3 Consolidated Condensed Statements of Operations –Three Months and Six Months ended June 30, 2011 and 2010 (unaudited) 4 Consolidated Condensed Statement of Stockholders’ Equity –Six Months ended June 30, 2011 (unaudited) 5 Consolidated Condensed Statements of Cash Flows–Six Months ended June 30, 2011 and 2010 (unaudited) 6 Notes to Consolidated Condensed Financial Statements 7 – 36 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 37 – 46 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures 46 Part II. - Other Information: Item 1. Legal Proceedings 47 Item 1A. Risk Factors 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3. Defaults Upon Senior Securities 47 Item 4. (Removed and Reserved) 47 Item 5. Other Information 47 Item 6. Exhibits 47 – 49 Signatures 50 2 Index Part I.– Financial Information Item 1.Financial Statements TUTOR PERINI CORPORATION AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS (UNAUDITED) JUNE 30, 2, 2010 (In Thousands, except Share Data) JUNE 30, 2011 DECEMBER 31, 2010 ASSETS Cash and Cash Equivalents $ $ Restricted Cash Accounts Receivable, including retainage Costs and Estimated Earnings in Excess of Billings Deferred Income Taxes Other Current Assets Total Current Assets Long-term Investments Property and Equipment (net of Accumulated Depreciation of $88,237 in 2011 and $79,942 in 2010) Other Assets: Goodwill Intangible Assets, net Other $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Maturities of Long-term Debt $ $ Accounts Payable, including retainage Billings in Excess of Costs and Estimated Earnings Accrued Expenses Total Current Liabilities Long-term Debt, less current maturities Deferred Income Taxes Other Long-term Liabilities Contingencies and Commitments Stockholders’ Equity: Common Stock - $1 par value: 75,000,000 shares authorized; Shares issued and outstanding: 47,286,104 and 47,089,593, respectively Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Loss ) ) Total Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. 3 Index TUTOR PERINI CORPORATION AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) (In Thousands, Except Per Share Data) THREE MONTHS ENDED JUNE 30, SIX MONTHS ENDED JUNE 30, Revenues $ Cost of Operations Gross Profit General and Administrative Expenses INCOME FROM CONSTRUCTION OPERATIONS Other Income (Expense), net ) ) Interest Expense ) Income before Income Taxes Provision for Income Taxes ) NET INCOME $ BASIC EARNINGS PER COMMON SHARE $ DILUTED EARNINGS PER COMMON SHARE $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING: BASIC Effect of Dilutive Stock Options and Restricted Stock Units Outstanding DILUTED The accompanying notes are an integral part of these consolidated condensed financial statements. 4 Index TUTOR PERINI CORPORATION AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) FOR THE SIX MONTHS ENDED JUNE 30, 2011 (In Thousands) Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Loss Total Balance - December 31, 2010 $ ) $ Net Income - - - Other comprehensive income (loss): Foreign currency translation - - - 89 89 Total comprehensive income Tax effect of stock-based compensation - ) - - ) Stock-based compensation expense - - - Issuance of Common Stock, net 60 - - Balance - June 30, 2011 $ ) $ The accompanying notes are an integral part of these consolidated condensed financial statements. 5 Index TUTOR PERINI CORPORATION AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE SIX MONTHS ENDED JUNE 30, 2 (In Thousands) SIX MONTHS ENDED JUNE 30, Cash Flows from Operating Activities: Net Income $ $ Adjustments to reconcile Net Income to net cash from operating activities: Depreciation and amortization Stock-based compensation expense Excess income tax benefit from stock-based compensation ) - Deferred Income Taxes ) ) Loss on sale of equipment Other Long-term Liabilities ) ) Other non-cash items ) Changes in other components of working capital ) ) NET CASH (USED IN) PROVIDED BY OPERATING ACTIVITIES ) Cash Flows from Investing Activities: Acquisitions, net of cash balance acquired ) - Business acquisition related payments ) ) Acquisition of Property and Equipment ) ) Proceeds from sale of Property and Equipment Proceeds from sale of available-for-sale securities Change in Restricted Cash ) ) Investment in other activities ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) Cash Flows from Financing Activities: Proceeds from Debt Repayment of Debt ) ) Common Stock repurchased under share repurchase program - ) Excess income tax benefit from stock-based compensation 18 - Issuance of Common Stock and effect of cashless exercise 63 Debt issuance costs ) ) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) Net Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosure of Cash Paid During the Period For: Interest $ $ Income taxes $ $ Supplemental Disclosure of Non-cash Transactions: Property and Equipment acquired through financing arrangements $ $ Grant date fair value of common stock issued for services $ $ The accompanying notes are an integral part of these consolidated condensed financial statements 6 Index TUTOR PERINI CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS Basis of Presentation The unaudited consolidated condensed financial statements presented herein include the accounts of Tutor Perini Corporation (formerly known as Perini Corporation) and its wholly owned subsidiaries (“Tutor Perini” or the “Company”).The Company’s interests in construction joint ventures are accounted for using the proportionate consolidation method.These unaudited consolidated condensed financial statements have been prepared in accordance with the instructions to Form 10-Q and do not include all of the information and note disclosures required by accounting principles generally accepted in the United States of America.These statements should be read in conjunction with the financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2010.In the opinion of management, the accompanying unaudited consolidated condensed financial statements include all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the Company's financial position as of June 30, 2011 and December 31, 2010, results of operations for the three and six month periods ended June 30, 2011 and 2010, and cash flows for the six months ended June 30, 2011 and 2010. The results of operations for the six months ended June 30, 2011 may not be indicative of the results that may be expected for the year ending December 31, 2011 because, among other reasons, such results can vary depending on the timing of progress achieved and changes in estimated profitability of projects being reported. The Company considers events or transactions that occur after the balance sheet date but before the financial statements are issued to provide additional evidence relative to certain estimates or to identify matters that require additional disclosures. Significant Accounting Policies The significant accounting policies followed by the Company and its subsidiaries in preparing its consolidated financial statements are set forth in Note 1 to such financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010.The Company has made no significant changes to these policies during the six month period ended June 30, 2011. In May 2011, the Financial Accounting Standard Board (“FASB”) issued a staff position amending existing guidance for fair value measurements and disclosures in both interim and annual financial statements.This update expands the disclosures for fair value measurements that are estimated using significant unobservable (Level 3) inputs. This update will be effective for the Company with the interim and annual reporting period beginning January 1, 2012. Other than requiring additional disclosures, adoption of this update will not have a material effect on the Company's consolidated financial statements. In June 2011, the FASB issued a staff position which requires an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income, or in two separate but consecutive statements. This update eliminates the option to present components of other comprehensive income as part of the statement of equity. This update will be effective for the Company with the interim and annual reporting period beginning January 1, 2012. The adoption of this update will not have a material effect on the Company's consolidated financial statements. Acquisitions (a) Acquisition of Fisk Electric Company On January 3, 2011, the Company completed the acquisition of Fisk Electric Company (“Fisk”), a privately held electrical construction company based in Houston, Texas.Under the terms of the transaction, the Company acquired 100% of Fisk's stock for total consideration of approximately $109.2 million, which includes $105 million in cash paid at closing and additional consideration that may become payable under the terms of the agreement based upon Fisk's operating results over the next three years.The transaction was financed using proceeds from the offering of senior unsecured notes which was completed in October 2010 (see Note 10). 7 Index TUTOR PERINI CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS Acquisitions (continued) Fisk covers many of the major commercial and industrial electrical construction markets in southwestern and southeastern United States locations with the ability to cover other attractive markets nationwide.Fisk's expertise in the design development of electrical and technology systems for major projects spans a broad variety of project types including: commercial office buildings, sports arenas, hospitals, research laboratories, hospitality and casinos, convention centers, and industrial facilities.Fisk had approximately $190 million of backlog as of the date of acquisition.Fisk was acquired because the Company believes that it is a strong strategic fit enabling the Company to expand its nationwide electrical construction capabilities and to realize significant synergies and opportunities in support of the Company’s non-residential building and civil operations. The acquisition was effective as of January 1, 2011 for accounting purposes and, accordingly, Fisk’s financial results are included in the Company’s consolidated results of operations and financial position beginning January 1, 2011.Fisk’s operating results were not material to the Company’s consolidated results for the three and six month periods ended June 30, 2011.Fisk’s operating results are included in the Company’s Building segment. (b) Anderson Companies On April 1, 2011, the Company acquired 100% ownership of Anderson Companies (“Anderson”), the privately held parent company of Roy Anderson Corporation, Harrell Contracting Group, LLC and Brice Building Company, LLC. Under the terms of the transaction, the Company acquired 100% of Anderson’s stock for total consideration of approximately $67.4 million, which includes $61.9 million in cash and additional consideration that may become payable under the terms of the agreement based upon Anderson's operating results over the next three years.The transaction was financed using proceeds from the offering of senior unsecured notes which was completed in October 2010 (see Note 10). Anderson provides general contracting, design-build, preconstruction, and construction management services to its public and private clients throughout the southeastern United States and has expertise in gaming, hospitality, commercial, government, health care, industrial and educational facilities.Headquartered in Gulfport, Mississippi, Anderson has offices in Birmingham, Alabama; Jackson, Mississippi; New Orleans, Louisiana; and Pensacola, Florida.Anderson had approximately $475 million of backlog as of the date of acquisition.Anderson was acquired because the Company believes that it is a strong strategic fit for the Company’s building business and strengthens the Company’s position in the southeastern United States. The acquisition was effective as of April 1, 2011 for accounting purposes and, accordingly, Anderson’s financial results are included in the Company’s consolidated results of operations and financial position beginning April 1, 2011.Anderson’s operating results were not material to the Company’s consolidated results for the three and six month periods ended June 30, 2011.Anderson’s operating results are included in the Company’s Building segment. (c) Frontier-Kemper Constructors, Inc. On June 1, 2011, the Company acquired 100% ownership of Frontier-Kemper Constructors, Inc. (“Frontier-Kemper”), a privately held Indiana-based corporation. Under the terms of the transaction, the Company acquired 100% of Frontier-Kemper’s stock for a purchase price of approximately $61.7 million in cash, subject to a post-closing adjustment based on the net worth of Frontier-Kemper at closing.In addition, the Company assumed approximately $52 million of debt, of which approximately $35 million was paid off at closing.The transaction was financed using proceeds from the offering of senior unsecured notes which was completed in October 2010 (see Note 10). 8 Index TUTOR PERINI CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS Acquisitions (continued) Headquartered in Evansville, Indiana, Frontier-Kemper builds tunnels for highways, railroads, subways, rapid transit systems as well as shafts and other facilities for water supply and wastewater transport.It also develops and equips mines with innovative hoisting, elevator and vertical conveyance systems for the mining industry.Frontier-Kemper had approximately $300 million of backlog as of the date of acquisition.Frontier-Kemper was acquired because the Company believes that it is a strong strategic fit for the Company’s civil business, bolstering the Company’s tunneling business in the United States and expanding the Company’s geographic reach into Canada. The acquisition was effective as of June 1, 2011 for accounting purposes and, accordingly, Frontier-Kemper’s financial results are included in the Company’s consolidated results of operations and financial position beginning June 1, 2011.Frontier-Kemper’s operating results were not material to the Company’s consolidated results for the three and six month periods ended June 30, 2011.Frontier-Kemper’s operating results are included in the Company’s Civil segment. (d) Information regarding acquisitions that are material in the aggregate The operating results generated by each of these three newly acquired businesses were not material individually to the Company’s consolidated results for the three and six month periods ended June 30, 2011.However, on an aggregate basis, the operating results of these three newly acquired businesses collectively did have a material impact on the Company’s consolidated results for the three and six month periods ended June 30, 2011.In accordance with the accounting guidance on business combinations, the following disclosures provide information on an aggregate basis with respect to the three newly acquired businesses. The aggregate total purchase consideration related to the acquisitions consisted of the following: Amount (In thousands) Cash consideration $ Fair value of contingent consideration Total purchase price consideration $ The following table summarizes the aggregate preliminary estimates of the fair values of identifiable assets acquired and liabilities assumed in the acquisitions and the resulting Goodwill as of the acquisition dates.The Company has not yet completed the final allocation of the purchase price to the tangible and Intangible Assets for these acquisitions.The Company is in the process of finalizing the valuations of Property and Equipment of Anderson and Frontier-Kemper, as well as the allocation of identifiable Intangible Assets for Frontier-Kemper.Pending the outcome of further analysis, the preliminary purchase price allocation could change. 9 Index TUTOR PERINI CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS Acquisitions (continued) Amount Weighted Average Useful Life (in thousands) Identifiable assets acquired and liabilities assumed: Cash and Cash Equivalents $ Accounts Receivable Other Assets Property and Equipment Identifiable Intangible Assets: Customer relationships 11 years Contract backlog 1.5 years Trade name Goodwill Total assets acquired Current liabilities Net deferred tax liabilities Long-term Liabilities Total purchase price $ Intangible assets – Of the total purchase price, $31.6 million has been allocated to customer relationships, contract backlog and trade names.The fair value of these assets will be amortized based on the period over which the economic benefits of the Intangible Assets are expected to be realized.During the period from the acquisition dates through June 30, 2011, the Company recorded $1.5 million of amortization of Intangible Assets related to these acquisitions. Goodwill – Goodwill represents the excess of the purchase price over the fair value of the underlying net tangible and Intangible Assets.The factors that contributed to the recognition of Goodwill included talented management teams in place and established market positions that contribute to future cash flow generation.These acquisitions generated $69.2 million of Goodwill, of which $63.3 million is allocated to the Company’s Building segment and $5.9 million is allocated to the Company’s Civil segment.Approximately $63.3 million of Goodwill acquired is expected to be deductible for tax purposes. The Company recognized $0.7 million and $1.1 million of acquisition related expenses, respectively, for the three and six month periods ended June 30, 2011, which are included in General and Administrative Expenses in the Consolidated Condensed Statements of Operations.These expenses included legal fees, bank fees, consultation fees, travel expenses, and other miscellaneous direct and incremental administrative expenses associated with the acquisitions. 10 Index TUTOR PERINI CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS Acquisitions (continued) Collectively, the amount of revenues and income from construction operations recorded in 2011 related to these three acquisitions is as follows: Revenues Income from Construction Operations (in thousands) Three months ended June 30, 2011 $ $ Six months ended June 30, 2011 $ $ Unaudited pro forma results of operations The following pro forma financial information presents the results of the Company assuming the acquisitions of Fisk, Anderson and Frontier-Kemper all took place on January 1, 2010. Pro Forma (unaudited) Three Months Ended June 30, 2011 June 30, 2010 (in thousands, except per share data) Revenues $ $ Income from Construction Operations $ $ Net Income $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ Pro Forma (unaudited) Six Months Ended June 30, 2011 June 30, 2010 (in thousands, except per share data) Revenues $ $ Income from Construction Operations $ $ Net Income $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ The pro forma results have been prepared for comparative purposes only and include certain adjustments such as (i) interest expense on acquisition debt; (ii) adjustments to depreciation expense resulting from the adjustment of fixed asset bases to fair value at acquisition; (iii) additional amortization expense related to identifiable intangible assets arising from the acquisitions; (iv) elimination of acquisition related expenses incurred;and (v) to reflect a statutory income tax rate on the pretax income of Fisk, Anderson and Frontier-Kemper, as well as on the applicable pro forma adjustments made.The pro forma results are not necessarily indicative either of the results of operations that actually would have resulted had the acquisitions been in effect on January 1, 2010 or of future results. 11 Index TUTOR PERINI CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS Cash, Cash Equivalents and Restricted Cash Cash and Cash Equivalents, as reported in the accompanying Consolidated Condensed Balance Sheets, consist of amounts held by the Company that are available for general corporate purposes and the Company’s proportionate share of amounts held by construction joint ventures that are available only for joint venture-related uses, including future distributions to joint venture partners.Restricted Cash is primarily held to secure insurance-relatedcontingent obligations, such as insurance claim deductibles, in lieu of letters of credit.At June 30, 2011 and December 31, 2010, Cash and Cash Equivalents and Restricted Cash consisted of the following (in thousands): June 30, 2011 December 31, 2010 Corporate Cash and Cash Equivalents $ $ Company's share of joint venture Cash and Cash Equivalents Total Cash and Cash Equivalents $ $ Restricted Cash $ $ 12 Index TUTOR PERINI CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS Fair Value Measurements The Company measures certain financial instruments, including Cash and Cash Equivalents, such as money market funds, at their fair value.The fair value was determined based on a three-tier valuation hierarchy for disclosure of significant inputs.These hierarchical tiers are defined as follows: Level 1 – inputs are unadjusted quoted prices in active markets for identical assets or liabilities. Level 2 – inputs are other than quoted prices in active markets that are either directly or indirectly observable through market corroboration. Level 3 – inputs are unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions based on the best information available in the circumstances. The following tables provide the assets and liabilities carried at fair value measured on a recurring basis as of June 30, 2011 and December 31, 2010 (in thousands): Fair Value Measurements at June 30, 2011 Using Total Carrying Value at June 30, 2011 Quoted prices in active markets (Level1) Significant other observable inputs (Level2) Significant unobservable inputs (Level3) Cash and Cash Equivalents (1) $ $ $
